Benham, Chief Justice,
dissenting.
I respectfully dissent to the majority’s reversal of the trial court’s decision to deny the petitioner’s Application for Recall based on petitioner’s failure to state with “reasonable particularity” what crime was alleged. Under OCGA § 21-4-6 (f), the trial court is required to review the legal sufficiency of the grounds for recall and the alleged facts upon which the grounds are based “as set forth in such recall application.” Since neither discovery nor evidentiary hearings are permitted at this stage, it is imperative that the application state with clarity and specificity the facts supporting the grounds for recall such that both the public and the official sought to be recalled are properly notified of the violation alleged to have been committed. Davis v. Shavers, 263 Ga. 785, 786 (439 SE2d 650) (1994). Actions taken in a closed meeting which should have been open can become grounds for recall “if the circumstances of that participation come within the definition of‘grounds for recall’ ” as set out in Division 1 of Steele v. Honea, 261 Ga. App. 644, 645 (409 SE2d 652) (1991). The standard of review for this Court in recall petition cases is whether the ruling of the trial court is clearly erroneous. OCGA § 9-11-52 (a); Davis, supra.
The allegations upon which this recall is based, as to all three appellees are as follows:
“[They] did commit a crime and violate [their] oath to defend the laws of the state by presiding over a closed meeting in which evidence was taken and arguments made about the abolition of the city Police Department; all in violation of Title 50, Chapter 14, of the OCGA.”
As to the Mayor “. . . he failed in his chapter [sic] duty by approving the invalid ordinance which resulted from this illegal meeting.”
When an office-holder is the subject of an application for recall, he or she may apply for a review of the sufficiency of the facts upon which the grounds are based. OCGA § 21-4-6 (a).
*16Such review shall be limited solely to a review of the legal sufficiency of the recall ground or grounds and the legal sufficiency of the alleged fact or facts upon which such ground or grounds are based as set forth in such recall application; and the review of such alleged fact or facts shall be only for the determination of the legal sufficiency of such alleged fact or facts as to form and not as to truth and shall not include discovery or evidentiary hearings.
OCGA § 21-4-6 (f). The superior court found that the facts upon which the grounds for the recall applications were based were legally insufficient.
The only issue in this appeal, as established by the discretionary application question, is whether the factual allegations in the recall applications were satisfactorily specific so as to put the public and appellees on notice of the substance of the complaint against the officials. In Brooks v. Branch, 262 Ga. 658 (2) (424 SE2d 277) (1993), this Court held that in order
[t]o determine if the “fact or facts upon which such ground or grounds are based” are legally sufficient, a court should consider the following: 1) assuming the fact or facts to be true, whether they allege misconduct which constitutes a legally sufficient ground for recall according to the statutory definition of that term; 2) if so, whether the fact or facts are stated with “reasonable particularity,” [cit.].
The majority opinion cites Davis v. Shavers, 263 Ga. 785 (439 SE2d 650) (1994), as defining “reasonable particularity” as “clarity and specificity in stating the grounds for recall... so that ‘both the public and the official sought to be recalled are properly notified of the violation alleged to have been committed.’ ” The majority opinion goes on to say the “reasonable particularity” in Brooks v. Branch, 262 Ga. at 660, “must necessarily vary in each case with the nature of the controversy, its notoriety, the public’s involvement in the controversy, and similar concerns which arise. . . .” This analysis appears to say that controversial matters require less specificity in recall petitions than mundane matters. To conclude that the controversial nature of the matters involved here should be taken into consideration by this Court unnecessarily restricts these cases to a case by case examination without providing guidance or minimum standards for review.
What we need in this area is some minimum, easily ascertainable standard that is clear and unequivocal to citizens who avail themselves of the recall process, to elected officials and to a reviewing *17court. What we do not need is some amorphous standard that changes with each shifting political wind or issue. What I suggest is a threshold requirement as was set out by Chief Justice Clarke’s dissent in Hamlett v. Hubbard, 262 Ga. at 281:
Decided January 26, 1998.
Chester A. Dettlinger, for appellant.
George G. Dean II, Garner & Still, Dennis T. Still, for appellees.
[A] bare allegation of certain laws and policies without statements of the time, place and manner of the violations falls short of that which the law requires. This would not just give additional protection to the officeholder, it would protect the public against vague attacks which result in governmental instability.
I am authorized to state that Justice Carley and Justice Thompson join this dissent.